                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION

DEL DENNIS                                                                 PLAINTIFF

v.                                                  CAUSE NO. 3:17cv1018-LG-LRA

ACADEMY, LTD. and
BERNICE HAMPTON-BEAN                                                    DEFENDANTS

        ORDER SUSTAINING IN PART AND OVERRULING IN PART
                OBJECTIONS TO THE BILL OF COSTS

      BEFORE THE COURT is the [43] Objection to Defendants’ Bill of Costs filed

by Plaintiff Del Dennis. Plaintiff filed this action alleging discrimination on the

basis of race by Defendant Academy, Ltd. and tortious interference with contract by

Defendant Bernice Hampton-Bean. Defendants filed a Motion for Summary

Judgment, which the Court granted as to the discrimination claims against

Academy. The Court dismissed the tortious interference claim against Bernice

Hampton-Bean without prejudice after declining to retain supplemental

jurisdiction. Thereafter, the Court entered a [39] Final Judgment.

      Defendants filed their [42] Bill of Costs in the amount of $2,478.60 on March

8, 2019, requesting fees associated with acquiring the original deposition transcript

of the plaintiff and a video recording of the same. Plaintiff’s Objection to the Bill of

Costs argues (1) that the per-page rate of $9.24 charged for the deposition transcript

is excessive and (2) that the $650.00 charged for videotaping the deposition is not an

allowable expense. Defendants have filed a Response to the Objection. Having
considered the submissions of the parties, the Court is of the opinion that the

Objection should be granted in part and overruled in part.

      Under Federal Rule of Civil Procedure 54(d)(1), “costs – other than attorney’s

fees – should be allowed to the prevailing party” in an action. There is a “strong

presumption that the prevailing party will be awarded costs.” Pacheco v. Mineta,

448 F.3d 783, 793 (5th Cir. 2006). Federal law provides that the Clerk may tax as

costs, inter alia, “[f]ees for printed or electronically recorded transcripts necessarily

obtained for use in the case; [and f]ees for exemplification and the costs of making

copies and any materials where the copies are necessarily obtained for use in the

case.” 28 U.S.C. § 1920. The losing party shoulders the burden to overcome the

presumption in favor of costs. See Walters v. Roadway Exp., Inc., 557 F.2d 521, 526

(5th Cir. 1977).

      Nevertheless, “[t]hose who are entitled to recover costs and expenses bear the

burden of furnishing a reasonable accounting.” Copper Liquor, Inc. v. Adolph Coors

Co., 684 F.2d 1087, 1099 (5th Cir. 1982), overruled on other grounds by

Woodworkers of Am., AFL-CIO & its Local No. 5-376 v. Champion Int’l Corp., 790

F.2d 1174 (5th Cir. 1986) (en banc). This requires “some evidence” of actual

expenditures. Id.

             Before any bill of costs is taxed, the party claiming any
             item of cost or disbursement shall attach thereto an
             affidavit, made by himself or by his duly authorized
             attorney . . . , that such item is correct and has been
             necessarily incurred in the case and that the services for
             which fees have been charged were actually and
             necessarily performed.



                                          –2–
28 U.S.C. § 1924.

      Plaintiff asserts that the $1,828.60 sought for the original transcript of

Plaintiff’s deposition is excessive. 1 The transcript is 198 pages long. If no portion of

that expense includes related fees like an appearance fee or an expedited turn-

around fee, then Defendants seek reimbursement for $9.24 per page. The bill for

court-reporting services does not itemize any separate fees. And Defendants

maintain that they did not request an expedited copy. Thus, the Court assumes

that the $1,828.60 reflects just the cost of the original transcript. Defendants offer

no justification for utilizing court-reporting services at the cost of $9.24 per page.

      Plaintiff’s counsel submitted a declaration in which he submits that the

average rate charged per page for regular transcript production in Mississippi is $4

per page. The Judicial Conference of the United States allows for a maximum of

$4.25 per page on a fourteen-day transcript. 2 Grimes v. BNSF Ry. Co., No.

1:12CV137-DAS, 2013 WL 12178122, at *3 (N.D. Miss. July 11, 2013); 6 Guide to

Judiciary Policy § 530, https://www.uscourts.gov/sites/default/files/guide_vol06.pdf

(last revised May 1, 2018); Federal Court Reporting Program, United States Courts,

https://www.uscourts.gov/services-forms/federal-court-reporting-program (last

visited Mar. 22, 2019). Because Defendants offer no basis for these higher rates,


1 Plaintiff does not, however, challenge the necessity of having obtained the
transcript.
2 The maximum per page cost is even less for a standard thirty-day transcript –

$3.65 per page. Defendants state that they made no expedited request, but also
note that they received the transcript thirteen business days after the deposition.
Because the Judicial Conference’s limits were not raised by the Plaintiff, the Court
will give Defendants the benefit of the doubt that a fourteen-day transcript was
reasonably requested.

                                          –3–
the costs for the printed transcript will be reduced to the Judicial Conference limit

of $4.25 per page, resulting in a recoverable expense of $841.50. But see, E.E.O.C. v.

JBS USA, LLC, No. 8:10CV318, 2015 WL 2212644, at *4 (D. Neb. May 11, 2015)

(finding a per-page fee in excess of the Judicial Conference limits to be warranted

“[b]ased on the complexity and the additional time required”).

      Insofar as the video recording of the deposition is concerned, § 1920(2)

explicitly allows for taxation of costs associated with electronically recorded

transcripts. And transcript fees “are not objectionable merely because the

underlying deposition is not used at trial. The question is whether the particular

deposition was reasonably necessary to the case, not whether it was actually

employed in court.” Soler v. McHenry, 771 F. Supp. 252, 255 (N.D. Ill. 1991), aff’d

sub nom. Soler v. Waite, 989 F.2d 251 (7th Cir. 1993) (citing Illinois v. Sangamo

Constr. Co., 657 F.2d 855, 867 (7th Cir. 1981). Plaintiff makes only a perfunctory

argument disputing the necessity of having videotaped his deposition, which does

not overcome the presumption in favor of costs. The Court finds that the video

recording of Plaintiff’s deposition “could reasonably [have been] expected to be used

during trial or for trial preparation” at the time at the video recording was made.

Harris v. Dallas Cty. Hosp., Dist., No. 3:14-CV-3663-D, 2016 WL 8674685, at *4

(N.D. Tex. Aug. 5, 2016) (citing Allstate Ins. Co. v. Plambeck, 66 F. Supp. 3d 782,

790 (N.D. Tex. 2014)). This objection is overruled.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [43] Objection

to Defendants’ Bill of Costs filed by Plaintiff Del Dennis is SUSTAINED IN PART



                                         –4–
and OVERRULED IN PART. The Clerk shall tax costs in favor of Defendants

Academy, Ltd. and Bernice Hampton-Bean in the amount of $1,491.50.

      SO ORDERED AND ADJUDGED this the 22nd day of March, 2019.


                                          s/   Louis Guirola, Jr.
                                          LOUIS GUIROLA, JR.
                                          UNITED STATES DISTRICT JUDGE




                                    –5–
